[J-87-2018]
                       IN THE SUPREME COURT OF PENNSYLVANIA
                                   MIDDLE DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.

MELMARK, INC.,                                   :   No. 78 MAP 2017
                                                 :
                       Appellant                 :   Appeal from the Order of the Superior
                                                 :   Court at No. 2253 EDA 2016 dated
                                                 :   8/21/17, affirming the judgment of the
                  v.                             :   Court of Common Pleas Delaware
                                                 :   County, Civil Division, at No. 13-1572
ALEXANDER SCHUTT, AN                             :   entered 6/24/16
INCAPACITATED PERSON, BY AND                     :
THROUGH CLARENCE E. SCHUTT AND                   :
BARBARA ROSENTHAL SCHUTT, HIS                    :
LEGAL GUARDIANS, AND CLARENCE                    :
E. SCHUTT AND BARBARA                            :
ROSENTHAL SCHUTT, INDIVIDUALLY,                  :
                                                 :
                       Appellees                 :   ARGUED: December 4, 2018


                                           OPINION


CHIEF JUSTICE SAYLOR                                                DECIDED: April 26, 2019

       This matter arises due to the failure of a New Jersey couple to pay for their adult

son’s stay at a Pennsylvania nonprofit residential facility. It primarily raises a choice-of-

law issue in relation to the two states’ filial-support statutes.


                                        I. Background

       Alexander Schutt (“Alex”), born in 1986, is an individual with severe mental and

physical disabilities, including autism and obsessive-compulsive disorder. He exhibits

maladaptive behaviors such as extreme aggression, noncompliance, elopement, and

pica (eating non-food items). Alex cannot care for himself and requires continual one-

on-one assistance with the activities of daily life including toileting, bathing, medication
management, recognizing dangerous situations, behavioral issues, and mobility issues.

He suffers from grand mal seizures during which oxygen is often administered. He has

received Medicaid and Social Security Disability benefits since 2004.

       Alex’s parents, appellees Dr. Clarence Schutt and Barbara Schutt (“Parents”),

born in 1945 and 1947, respectively, live in Princeton, New Jersey.              They were

appointed as Alex’s guardians in 2004. They have both been at least 55 years old at all

relevant times. There is no suggestion that they lack the ability to support Alex.1

       In 2001, Alex was placed at Melmark, a non-profit residential care facility for

intellectually   and   physically   disabled   persons,   located   in   Delaware     County,

Pennsylvania.      Melmark is owned and operated by appellant Melmark, Inc., a

Pennsylvania nonprofit corporation. During his stay there, Alex received residential,

educational, and vocational services. While Alex was under 21, his costs were paid by

the Princeton Regional School District.        Starting in July 2007, Alex was no longer

entitled to school district funding. At that point, responsibility for the cost of Alex’s care

shifted to the New Jersey Department of Human Services, Division of Developmental

Disabilities (“NJ-DDD”).     Also at that time, Alex began attending Melmark’s adult

residential program, which included residential and vocational services.

       In July 2011, NJ-DDD informed Parents that Alex would have to be relocated on

August 7, 2011, because the agency disapproved Melmark’s rates. NJ-DDD stated that

Parents, as guardians, should pick Alex up at Melmark and NJ-DDD would provide him

with an emergency placement pursuant to New Jersey law. Parents did not retrieve

Alex from Melmark on that date, however. Thereafter, in December 2011, NJ-DDD

wrote to Parents, stating it would fund Alex’s residence on a permanent basis at an

1 According to the record, for the 2009-2011 timeframe Parents’ gross income was
approximately $1,800,000, and they expected to receive income in excess of $570,000
in 2014. They also own a retirement account valued at $1,400,000.


                                       [J-87-2018] - 2
identified facility in New Jersey beginning on January 16, 2012. Unsatisfied with this

offer, Parents asked NJ-DDD instead to continue paying for Alex’s care at Melmark.

NJ-DDD disapproved that request and advised Parents it would cease paying Melmark

as of December 31, 2011. Parents lodged an administrative appeal in New Jersey in an

effort to keep Alex at Melmark. NJ-DDD granted extensions of time to allow for Alex’s

transfer to a New Jersey facility, but the agency ultimately informed Parents it would

make no further payments to Melmark after March 31, 2012.

       When that date arrived, neither Parents nor NJ-DDD accepted custody of Alex,

leaving Melmark to care for him uncompensated. Nevertheless, Parents continued to

pay for off-campus speech classes, art classes, and equestrian therapy for Alex, all of

which took place in Pennsylvania.        In addition, Parents continued to visit Alex at

Melmark almost every weekend even after NJ-DDD’s payments ceased. See, e.g., N.T.

July 21, 2014, at 23 (reflecting Mrs. Schutt’s deposition testimony to this effect).

       In August 2012, Parents filed an “Application for Emergent Relief” in New Jersey,

requesting restoration of New Jersey state funding for Alex’s care at Melmark pending

the outcome of their administrative appeal. Meanwhile, Melmark filed a petition in the

Delaware County common pleas court, requesting a determination that Alex needed

placement for residential care as an incapacitated person. See 50 P.S. §4406; 55 Pa.

Code §6250.11. Parents appeared and opposed Melmark’s petition, representing that

Parents and NJ-DDD were involved in a mere funding dispute over Alex’s care. The

court denied relief on that basis, noting that the funding dispute might be resolved at a

New Jersey hearing scheduled for January 2013 concerning Parents’ administrative

appeal. See In re Involuntary Commitment of Alexander Schutt, No. 456 of 2012, slip

op. at 4 (C.P. Delaware Nov. 15, 2012), appeal dismissed as moot, In re A.S., No. 3365

EDA 2012, 2013 WL 11255021 (Pa. Super. Aug. 23, 2013).


                                      [J-87-2018] - 3
       Thereafter, on December 21, 2012, Parents voluntarily withdrew their New

Jersey administrative appeal, causing the January 2013 hearing to be cancelled. This

development eliminated any opportunity Parents had previously alleged was available

to obtain an adjudication requiring NJ-DDD to pay Melmark for its services to Alex.2

       Alex continued to live at Melmark until May 15, 2013, when Melmark transported

him to a crisis center in New Jersey due to his increasingly aggressive behaviors.3

Thus, Melmark provided uncompensated residential and day program services to Alex

from April 1, 2012, to May 14, 2013. Melmark and the trial court calculated the cost of

these services at approximately $205,000.00.

       Melmark filed a complaint in the Delaware County Court of Common Pleas,

seeking recovery of the cost of services as outlined above. In Counts I and II of the

complaint, Melmark asserted equitable claims under the doctrines of unjust enrichment

and quantum meruit.      In Count III, Melmark included a cause of action based on

Pennsylvania’s common law and filial support statute. That statute provides:

       (a) Liability.–

       (1) Except as set forth in paragraph (2), all of the following individuals
       have the responsibility to care for and maintain or financially assist an
       indigent person, regardless of whether the indigent person is a public
       charge: (i) The spouse of the indigent person. (ii) A child of the indigent
       person. (iii) A parent of the indigent person.

2 Alex’s father admitted in a deposition that his overall goal was for Alex to remain at
Melmark free of charge for the rest of Alex’s life. He also stated he felt no responsibility
as a parent to supply even partial payments to Melmark, as he believed that Alex’s
residence and services at Melmark should instead be publicly funded. See N.T., July
21, 2014, at 36-39, 89-90.

3 See N.T., Jan. 12, 2016, at 23-25 (reflecting testimony of a Melmark employee
describing Alex’s violent behaviors). After a brief stay at the New Jersey crisis center,
Alex was moved to, and has received care and services at, a facility in New Jersey, with
NJ-DDD paying the cost.


                                      [J-87-2018] - 4
       (2) Paragraph (1) does not apply in any of the following cases: (i) If an
       individual does not have sufficient financial ability to support the indigent
       person. . . .

       (b) Amount.–

       (1) [With certain exceptions], the amount of liability shall be set by the
       court in the judicial district in which the indigent person resides.

                                        * * *
       (c) Procedure.–A court has jurisdiction in a case under this section upon
       petition of:

       (1) an indigent person; or

       (2) any other person or public body or public agency having any interest in
       the care, maintenance or assistance of such indigent person.

                                           * * *
23 Pa.C.S. §4603(a)-(c).

       In their amended new matter, Parents averred that the court should apply New

Jersey’s filial support statute, not Pennsylvania’s. Parents posited that, under such law,

liability is limited to individuals less than 55 years old unless the indigent person is the

party’s spouse or minor child. The substantive aspect of the New Jersey statutory

scheme provides, in relevant part:

       44:1-139. Obtaining or compelling assistance of relatives

       Upon application for the relief of a poor person [a municipal director of
       welfare] shall ascertain if possible the relatives chargeable by law for his
       support and proceed to obtain their assistance or compel them to render
       such assistance as is provided by law.

       44:1-140. Relatives chargeable

       a. The father and mother of a person under 18 years of age who applies
       for and is eligible to receive public assistance, and the children, and
       husband or wife, severally and respectively, of a person who applies for

                                      [J-87-2018] - 5
       and is eligible to receive public assistance, shall, if of sufficient ability, at
       his or their charge and expense, relieve and maintain the poor person or
       child in such manner as shall be ordered, after due notice and opportunity
       to be heard, by any county or municipal director of welfare, or by any court
       of competent jurisdiction upon its own initiative or the information of any
       person.

                                           * * *
       c. The provisions of this section shall not apply to any person 55 years of
       age or over except with regard to his or her spouse, or his or her natural or
       adopted child under the age of 18 years.

       44:1-141. Compelling support by relatives

       If any of the relatives mentioned in section 44:1-140 of this Title shall fail
       to perform the order or directions of the director of welfare of a
       municipality with regard to the support of the poor person, or if the poor
       person is supported at public expense, the Superior Court in the county
       wherein the poor person has a legal settlement, or the municipal court of
       the municipality wherein the person has a legal settlement, upon the
       complaint of the director of welfare or two residents of the municipality or
       county may summon the persons chargeable before it as in other actions,
       summon witnesses, and adjudge that the able relatives pay such sum for
       each poor person as the circumstances may require in the discretion of
       the court, and as will maintain him or them and relieve the public of that
       burden. . . . Any child now under an order to support a poor person may
       apply to the court which issued said order for the revocation or reduction
       of said order in accordance with the terms of this proviso. Violation of any
       such order shall constitute a contempt of court.

       The county through its governing body may also bring appropriate action
       in any court of competent jurisdiction to recover any money due for the
       relief, support and maintenance of a poor person against a person
       chargeable by law therefor.
N.J.S. §§44:1-139, 44:1-140(a), (c).

       A bench trial was held on January 12, 2016. At the trial, a Melmark employee

testified and the parties entered joint stipulations of fact. The court ruled in favor of

Parents on the statutory claim. In its Rule 1925(a) opinion, the court initially observed

that Pennsylvania’s filial support statute specifies that the amount of liability is to be set


                                       [J-87-2018] - 6
by the court in the judicial district in which the indigent person “resides.” 23 Pa.C.S.

§4603(b)(1). It noted that, per the stipulation, Alex was a New Jersey “resident” at all

relevant times. Thus, the court concluded that Alex “reside[d]” in New Jersey during

such times, with the consequence that it lacked the ability to set the amount of liability.

Melmark, Inc. v. Schutt, No. 13-001572, slip op. at 15 (C.P. Delaware Sept. 16, 2016).4

       Assuming, arguendo, that the court could set liability, it undertook a choice-of-law

analysis, stating that: (a) a conflict exists between the Pennsylvania and New Jersey

statutes; (b) the New Jersey statute would relieve Parents of liability since they were

over 55 and Alex was over 18; and (c) pursuant to the considerations in Section 6 of the

Second Restatement of Conflict of Laws, as endorsed in Gillian v. Gillian, 345 A.2d 742,

744 (Pa. Super. 1975) (citing Griffith v. United Air Lines, Inc., 416 Pa. 1, 203 A.2d 796

(1964)), New Jersey had the greater interest in the issue, giving its laws primacy. 5 In

4 Although the parties may have stipulated he was a “resident” of New Jersey – at least
for purposes of his entitlement to receive public welfare benefits – that alone does not
preclude his simultaneously having resided in Delaware County for Section 4603(b)(1)
purposes. Notably, “while a person can have only one domicile, he can be a resident of
multiple places at the same time.” Vento v. Dir. V.I. Bureau of Internal Revenue, 715
F.3d 455, 467 (3d Cir. 2013); see In re Residence Hearing Before Bd. of Sch. Dirs., 560
Pa. 366, 371, 744 A.2d 1272, 1275 (2000) (distinguishing the terms “domicile” and
“residence,” noting that the former is a fixed, permanent home, while the latter only
refers to a person’s “physical presence in a particular place” (internal quotation marks
and citation omitted)). See generally BLACK’S LAW DICTIONARY 1308 (6th ed. 1990)
(defining “reside” as to live, dwell, abide, sojourn, stay, remain or lodge in a particular
place). As it is undisputed that Alex lived at Melmark during the relevant period, the trial
court erred in this regard.

5 The factors listed in that aspect of the restatement include: the needs of the interstate
and international systems; the relevant policies of the forum; the relevant policies of
other interested states and the relative interests of those states in the determination of
the particular issue; the protection of justified expectations; the basic policies underlying
the particular field of law; certainty, predictability and uniformity of result; and ease in
the determination and application of the law to be applied. See REST. (SECOND)
CONFLICT OF LAWS §6(2).


                                      [J-87-2018] - 7
this latter regard, the court expressed that, while New Jersey requires parents to

support their indigent children, its statute reflects a policy to relieve older parents of

such liability.

       The court also recited that Alex and Parents were from New Jersey and NJ-DDD

was the party supplying funding – at least until Parents refused to take custody of Alex

on March 31, 2012. Moreover, during the time such funds were provided, the court

explained, Alex contributed most of his Social Security disability benefits to NJ-DDD as

partial indemnification. By contrast, Pennsylvania’s only interest in the litigation, in the

court’s view, was to ensure that a Pennsylvania private institution received

compensation for services rendered. Finally, although Parents selected a Pennsylvania

facility for Alex, visited him there, and paid for horseback lessons, speech classes, and

art lessons in Pennsylvania, the court did not view the quantity and quality of these

contacts as significant. See Schutt, No. 13-001572, slip op. at 18-21.

       Separately, as to the claims based on unjust enrichment and quantum meruit, the

trial court found for Melmark and against Alex, by and through his parents as legal

guardians. However, it found in favor of Parents individually on these counts, meaning

that Melmark could not obtain compensation on such theories because Alex is indigent.

The court reasoned both theories depended on the existence of a quasi-contract – that

is, a contract implied in law. It continued that, to recover, the plaintiff must show that

benefits were conferred on the defendant and the defendant appreciated them. The

court stated any benefits conferred by Melmark on Parents were appreciated by them

only in their capacity as Alex’s guardians, and not individually, since Parents had no

individual legal obligation to support Alex. See id. at 21-22.

       On appeal, Melmark argued that the trial court erred in several respects. First, it

stated that Alex clearly resided at its facility in Delaware County, and that the common


                                      [J-87-2018] - 8
pleas court assumed as much because it set the amount of liability. Second, Melmark

contended that the court should not have engaged in a choice-of-law analysis, as there

was no conflict to resolve. Specifically, Melmark advanced that the New Jersey statute

has no present application as it only pertains to the ability of a government official to

seek contribution from family members of an indigent person so as to relieve New

Jersey taxpayers of some of the burden. Melmark pointed out that, during the period in

question, no government entity was paying for Alex’s services at Melmark. Third, even

under a choice-of-law analysis, Melmark argued, Pennsylvania enjoys a stronger

interest as its filial-support law is designed, inter alia, to ensure that Pennsylvania

facilities providing care to indigent persons receive payment. Melmark contended that

such purpose was especially significant since Parents took steps to prolong Alex’s stay

at Melmark after NJ-DDD stopped paying Melmark. Fourth, Melmark challenged the

trial court’s denial of relief on its unjust enrichment and quantum meruit claims.

       The Superior Court affirmed in a published opinion. See Melmark, Inc. v. Schutt,

169 A.3d 638 (Pa. Super. 2017).6 The court first addressed Melmark’s claim that the

New Jersey statute does not apply. It reasoned that, although the entity now seeking

reimbursement (Melmark) is private, New Jersey’s statutory scheme reflects a

generalized policy to protect elderly parents “from financial liability associated with the

provision of care for their public assistance-eligible indigent adult children.” Id. at 643.

The court deemed the purpose especially salient here because Parents had depended

on New Jersey payments to Melmark for many years and they had “made sincere

efforts to secure appropriate replacement services once New Jersey and [Melmark]

could no longer agree on payment terms.” Id. In terms of the appropriate choice of law,


6 The Superior Court initially filed a memorandum decision. It later granted Parents’
request that the decision be published. See Pa.R.A.P. 3519(b).


                                      [J-87-2018] - 9
the intermediate court endorsed the trial court’s conclusion that New Jersey had a

greater interest in the litigation than Pennsylvania. See id. at 644. Finally, the Superior

Court adopted the trial court’s reasoning with respect to the claims based on unjust

enrichment and quantum meruit. See id. at 645.

      We granted Melmark’s petition for allowance of appeal, which raised issues

concerning whether a conflict exists between New Jersey and Pennsylvania law, which

state’s law should apply in the event of a conflict, and whether Melmark is otherwise

entitled to relief on its equitable claims. See Melmark v. Schutt, ___ Pa. ___, ___, 176

A.3d 853, 854 (2017) (per curiam).7


                                      II. Choice of law


                                      A. True conflict

      Courts conduct a choice-of-law analysis under the choice-of-law rules of the

forum state. See Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496, 61 S. Ct.

1020, 1021 (1941); Griffith v. United Airlines, 416 Pa. 1, 21, 203 A.2d 796, 805 (1964).

Pennsylvania courts first consider whether a “true conflict” exists between the two

states. Keystone Aerial Surveys, Inc. v. Pa. Prop. & Cas. Ins. Guar. Ass’n, 574 Pa. 147,

7 Although Parents submitted a no-answer letter in response to Melmark’s petition for
allowance of appeal, they now maintain that the petition was untimely, and hence, this
appeal was improvidently granted. Parents argue that Melmark filed its petition on
August 24, 2017, more than 30 days after the Superior Court’s original order included
with its memorandum decision, see supra note 6, which was filed on July 19, 2017. See
Brief for Appellees at 1-2; Pa.R.A.P. 1113(a) (generally requiring that a petition for
allowance of Appeal be filed within 30 days of the intermediate court order “sought to be
reviewed”). Parents overlook, however, that the Superior Court filed an order on August
18, 2017, affirmatively withdrawing its July 19, 2017, memorandum and order. The
intermediate court subsequently replaced the memorandum decision with a new,
published opinion and order dated August 21, 2017. It is this latter order which is
“sought to be reviewed” for Rule 1113(a) purposes. Consequently, Melmark’s petition
was timely as it was filed within 30 days of August 21, 2017.


                                      [J-87-2018] - 10
153, 829 A.2d 297, 301 (2003); accord Sheard v. J.J. DeLuca Co., 92 A.3d 68, 76 (Pa.

Super. 2014) (quoting Budtel Assoc’s, LP v. Cont’l Cas. Co., 915 A.2d 640, 643 (Pa.

Super. 2006)). This is because in some instances the purported conflict is ultimately

revealed to be a “false conflict” – meaning that the laws of both states would produce

the same result, see Titeflex Corp. v. Nat’l Union Fire Ins. Co., 88 A.3d 970, 979 (Pa.

Super. 2014) (quoting Williams v. Stone, 109 F.3d 890, 893 (3d Cir. 1997)), or that one

of the states has no meaningful policy-based interest in the issue raised. See, e.g.,

Kuchinic v. McCrory, 422 Pa. 620, 624 & n.4, 222 A.2d 897, 899-900 & n.4 (1966)

(citing cases). See generally Commonwealth v. Eichinger, 591 Pa. 1, 21 n.17, 915 A.2d

1122, 1134 n.17 (2007) (discussing false conflicts).

      Presently, Melmark renews its argument that New Jersey’s filial support law does

not apply in the circumstances, as it merely allows a public official to seek contribution

from family members of an indigent person who receives public assistance funds, which

Alex was not receiving for his care at Melmark during the period at issue. Melmark

contends that Pennsylvania’s filial support statute, 23 Pa.C.S. §4603 (quoted above),

reflects a broader legislative intent that Pennsylvania facilities caring for indigent

persons be compensated for their services by immediate family members where that is

reasonably possible. Thus, Melmark concludes, no true conflict between Pennsylvania

and New Jersey law exists so as to implicate a choice-of-law assessment, with the

result that Pennsylvania’s filial support law is the only statute applicable to the

underlying facts.

      Parents respond that, because New Jersey’s and Pennsylvania’s filial support

statutes dictate support obligations as between family members, they have the same

underlying purpose to protect the poor and indigent by mandating support from certain

defined relatives. They also dispute Melmark’s contention that New Jersey’s statute


                                    [J-87-2018] - 11
only relates to a governmental interest in obtaining reimbursement for the expenditure

of public funds on the care of an indigent person. They suggest, for example, that the

indigent person himself, or two residents of the county or municipality where the

indigent person resides (such as two employees of a residential care facility), can seek

support from chargeable relatives without reference to indemnification for a New Jersey

public agency. See Brief for Appellees at 16 (citing N.J.S. §44:1-141).

       The way in which the laws of a foreign jurisdiction operate presents a question of

law, see 42 Pa.C.S. §5327(c), which we review de novo. See Discovery Charter Sch. v.

Sch. Dist. of Phila., 641 Pa. 136, 143, 166 A.3d 304, 308 (2017). We may take judicial

notice of New Jersey statutory provisions and reported judicial decisions.         See 42

Pa.C.S. §5327(b); Pa.R.E. 201(b); Astrin v. Metropolitan Life Ins. Co., 341 Pa. 120, 125

n.2, 17 A.2d 887, 889 n.2 (1941).

       The parties refer to few if any reported New Jersey decisions interpreting the

relevant aspects of that state’s filial support statute. Melmark’s position is not without

some basis: the enforcement provision applicable when chargeable relatives fail to

provide the required support allows for a court order directing the payment of “such sum

. . . as the circumstances may require . . . and as will maintain him or them and relieve

the public of that burden.”    N.J.S. §44:1-141 (emphasis added).         As we read the

statutory text, however, it appears to impose a generalized obligation on certain family

members to support an indigent relative, as does the Pennsylvania statute. The first

sentence of Section 44:1-141, for instance, indicates enforcement can be invoked when

chargeable relatives fail to perform their duties as required by an order or directive of a

municipal welfare director, “or if the poor person is supported at public expense.” Id.

Use of the word “or” suggests the enforcement mechanism may be used in

circumstances other than when the indigent person is publicly supported, and indeed a


                                     [J-87-2018] - 12
separate basis for its invocation to obtain indemnification for state agency expenses

appears in the second paragraph of Section 44:1-141.

       These aspects of the law suggest that the statutory phrase relating to “reliev[ing]

the public of [the] burden” was meant to be understood in the general sense that the

public in some unspecified way would otherwise have to support a person who cannot

support himself, and that it was not intended specifically as a reference to

indemnification of government welfare agencies for expenses already incurred. Further,

at least one New Jersey court has applied Section 44:1-140 in the absence of any

allegation that the indigent person had been receiving, or would ultimately receive,

support from such an agency. See Pavlick v. Teresinski, 149 A.2d 300 (N.J. Juv. &

Dom. Rel. Ct. 1959); cf. Pennhurst State Sch. v. Goodhartz’ Estate, 200 A.2d 112, 114

(N.J. 1964) (referring to a policy common to Pennsylvania and New Jersey favoring the

imposition of responsibility on financially able parents to maintain their incompetent

children in state institutions).

       In light of the above, we believe that the New Jersey statute would apply to

Parents but for the age-55 exemption.       This, in turn, suggests New Jersey has a

meaningful policy-based interest in the issue raised. How strong that interest is under

the circumstances, in comparison with Pennsylvania’s competing interest, is a matter for

the next phase of the analysis, in which a choice of law is made. Finally, the laws of

Pennsylvania and New Jersey would not produce the same outcome.

       Accordingly, we conclude that a true conflict exists thereby necessitating an

assessment, under choice-of-law principles, of which state’s law should be applied to

the facts of this case.




                                    [J-87-2018] - 13
                                    B. Applicable law

       Melmark suggests Pennsylvania’s filial-support law should be applied instead of

New Jersey’s, given the Commonwealth’s interest in ensuring that facilities which care

for indigent persons in Pennsylvania are able to look to designated family members to

obtain compensation for the provision of essential services.    Melmark indicates this

interest is especially pronounced here because Alex’s “wealthy parents” “knowingly

abandon[ed]” their indigent son “in Pennsylvania with no form of support.” Brief for

Appellant at 25, 31.    Further, Melmark proffers that all relevant events occurred in

Pennsylvania and, as a Pennsylvania non-profit institution, Melmark was entitled to rely

on Pennsylvania law when it provided care to Alex. Thus, Melmark argues, even if New

Jersey law would otherwise give more protection to Parents than Pennsylvania’s filial

support statute for actions occurring in New Jersey, Pennsylvania has a stronger

interest in the matter under the present facts.

       Melmark also emphasizes that Parents could have moved Alex to a New Jersey

facility, where NJ-DDD would have resumed paying for Alex’s care and residence, or

continued with their efforts to compel NJ-DDD to pay Melmark.         Instead, Melmark

argues, Parents took steps, including manipulating the legal systems of both states, to

keep Alex in Pennsylvania.      According to Melmark, Parents did this because they

wanted Melmark to be Alex’s lifelong home where he could live free of charge. Under

this scenario, Melmark offers that Pennsylvania’s policy favoring family-supplied

compensation for the care of indigent persons should predominate. See id. at 30-42.

       Parents counter that New Jersey has the basic responsibility for establishing and

regulating the support obligations of its citizens. They suggest that the choice-of-law

question should be viewed as solely involving the relationships among family members.

See Brief for Appellees at 19-22 (citing McSwain v. McSwain, 420 Pa. 86, 215 A.2d 677


                                     [J-87-2018] - 14
(1966) (where an automobile accident involving Pennsylvania citizens occurred in

Colorado, applying Pennsylvania law generally precluding interspousal lawsuits,

although the suit would have been permitted under Colorado law)).                  Employing

traditional choice-of-law factors, such as which state has the most significant contacts or

relation to the action and the protection of justified expectations, Parents emphasize

that Parents and Alex were New Jersey citizens at all times and that Parents reasonably

expected to be relieved of any obligation to support Alex inasmuch as he was no longer

a minor and they were over 55 years old.                  By contrast, Parents characterize

Pennsylvania’s interest in this litigation as less weighty as it solely involves the ability of

a private institution to be paid for services rendered.

       Parents assert, as well, that requiring them to make support payments under

Pennsylvania law, when New Jersey exempts its citizens over the age of 55 from such

liability, would violate their equal protection rights.        For support, they reference

Pennsylvania, Department of Public Assistance v. Mong, 117 N.E.2d 32 (Ohio 1954), a

dispute in which an indigent father living in Pennsylvania sought support from a son

whom he had abandoned while the son was under 16 years old, and who was living in

Ohio at the time of the litigation. Ohio’s statute relieved the son of obligations toward

his father due to the abandonment, whereas Pennsylvania’s did not. The court applied

Ohio law on the grounds that it would violate equal protection not to allow him to avail

himself of Ohio’s protections solely because the father was from Pennsylvania. Parents

interpret Mong as indicating that the law of the state where the alleged obligor lives –

here, New Jersey – should control. See Brief for Appellees at 26.

       Finally, Parents take exception to any suggestion that they manipulated the legal

systems of Pennsylvania and New Jersey. They maintain that they only discontinued

their administrative appeal in New Jersey when NJ-DDD agreed that Melmark was a


                                      [J-87-2018] - 15
better location for Alex than the specific named facility in New Jersey for which NJ-DDD

was willing to pay.

        States formerly applied the lex loci delicti, or “place of injury,” rule, under which

the law of the state where the injury occurred would be applied. See 16 AM. JUR. 2D

Conflict of Laws §108. Pennsylvania, like a majority of other states, has abandoned this

rule in favor of a litmus framed in terms of which state has the most significant

relationship to the occurrence and the parties. See Griffith, 416 Pa. at 21, 203 A.2d at

805; Shuder v. McDonald’s Corp., 859 F.2d 266, 269-70 (3d Cir. 1988); Ramey v. Wal-

Mart, Inc., 967 F. Supp. 843, 844 (E.D. Pa. 1997). See generally 6 AM. JUR. 2D Conflict

of Laws §§3, 111. The overriding consideration is which state has “a priority of interest

in the application of its rule of law” so as to vindicate the policy interests underlying that

law. McSwain, 420 Pa. at 94, 215 A.2d 682 (citing Griffith, 416 Pa. at 15, 21-22, 203

A.2d at 802, 805). Because of the focus on competing policies, such analysis tends to

be fact-sensitive. See id. (“Whether the policies of one state rather than another should

be furthered in the event of conflict can only be determined within the matrix of specific

litigation.”).

        We first consider which parties are affected by the choice of the appropriate law

to apply. Because Parents discontinued their administrative appeal in New Jersey, NJ-

DDD will not be obligated to pay for Alex’s stay at Melmark during the time period in

question regardless of our ruling. Therefore, the only parties affected by the resolution

of this appeal are Parents and Melmark. As the litigants are evenly split between New

Jersey and Pennsylvania, we do not discern that either state has a more significant

relationship to the parties.

        With that said, all of the relevant actions took place in Pennsylvania, as that is

where Melmark provided residential services and specialized care to Alex for which it


                                      [J-87-2018] - 16
now seeks compensation – and that is also where Parents ensured that Alex would

continue to live by failing to take custody of him on March 31, 2012, when they were

aware that NJ-DDD would stop paying Melmark. Furthermore, since Alex lived and

received services in Pennsylvania at all relevant times, Melmark could justifiably expect

that, pursuant to Section 4603 of the Domestic Relations Code, 23 Pa.C.S. §4603, his

responsible family members would pay for his care upon the cessation of funding from

an extrinsic source such as the Princeton Regional School District or NJ-DDD.

       Parents seek to diminish this factor’s importance by emphasizing that Alex is

originally from New Jersey and had New Jersey domiciliary status at the time in

question, as reflected by NJ-DDD’s willingness to pay for his placement at a New

Jersey facility. As noted, Parents analogize this circumstance to that in McSwain, which

determined that the location of the accident was less important than the fact that both

spouses were from Pennsylvania – meaning that the Commonwealth’s policy precluding

one spouse from recovering against the other on a negligence claim predominated over

Colorado’s interest in incentivizing careful driving on its roadways.

       The analogy is unavailing, however, as in McSwain neither party was from

Colorado and the site of the accident was fortuitous. Thus, application of Colorado law

would have had at most an attenuated ability to effectuate that state’s policy objectives

relating to roadway safety. In this case, however, the plaintiff is a Pennsylvania non-

profit entity which relies, at least in part, on support from close relatives when it provides

residence and care for an indigent person. This gives Pennsylvania a strong interest in

seeing its filial-support law applied so that institutions supplying such care can continue

to fulfill that vital societal function without incurring unremunerated costs or seeking to

shift them to Pennsylvania taxpayers through involuntary commitment proceedings, as

Melmark sought to do here once it was no longer being compensated.


                                      [J-87-2018] - 17
       Although Pennsylvania has abandoned the lex loci delicti rule, moreover, it does

not follow that the location of the harm is unimportant. Four years after Griffith was

decided, this Court issued Cipolla v. Shaposka, 439 Pa. 563, 267 A.2d 854 (1970), in

which a Pennsylvania citizen was injured in a roadway accident in Delaware while riding

in an automobile driven by a Delaware citizen. Delaware law barred recovery under its

“guest-host” rule whereby a guest could not recover for his host’s negligence, a rule that

did not exist in Pennsylvania. See id. at 564-65, 267 A.2d at 855. The plaintiff sought

application of Pennsylvania law. However, this Court applied Delaware law, explaining

that, “[b]y entering the state . . ., the visitor has exposed himself to the risk of the

territory and should not subject persons living there to a financial hazard that their law

had not created.” Id. at 567, 67 A.2d at 856 (internal citations and quotation marks

omitted). The Court continued:

       Inhabitants of a state should not be put in jeopardy of liability exceeding
       that created by their state’s laws just because a visitor from a state
       offering higher protection decides to visit there. . . . To withdraw . . .
       actions and affairs from the reach of domestic law because the persons
       (or at least one of the persons) participating in them are not domestic to
       the state causes a wrench away from customary attitudes towards law . . ..
Id. at 567, 67 A.2d at 856-57 (second ellipsis in original, internal citations and quotation

marks omitted).

       Here, Alex was transported, with Parents’ consent, to Pennsylvania to reside and

obtain services from a Pennsylvania-based facility. As such, this case is analogous to

Cipolla in the sense that Parents, in effect, seek to carry their own, more protective, law

with them into a foreign jurisdiction (Pennsylvania) and have it applied relative to a legal

entity (Melmark) situated and operating in that jurisdiction. In the terms set forth in

Cipolla, Melmark “should not be put in jeopardy” of shouldering uncompensated costs

exceeding those they would incur under Pennsylvania law “just because a visitor from a


                                     [J-87-2018] - 18
state offering higher protection [for older parents] decides to” place a child at its

Pennsylvania facility. Id.8

       We do not deny that New Jersey has a substantial competing interest in fulfilling

its policy of exempting parents over 55 years old from support obligations relative to

their adult children. In relation to this specific dispute, however, the force of that interest

is diminished for two reasons. First, NJ-DDD took steps to ensure that Parents would

not have to pay for Alex’s support, as it offered to place Alex in a New Jersey facility at

public expense. New Jersey thus acted pursuant to its public policy, and that policy

could have been effectuated had Parents accepted NJ-DDD’s offer.

       Second, and more important, the course of conduct in which Parents engaged

would, by their admission, result in an unrelated private party (Melmark) bearing the

cost of providing for their indigent son’s care for the remainder of his life.          In this

respect, although New Jersey’s welfare laws apparently provide for Alex’s support at

public expense, there is no reason to suppose that New Jersey has adopted a public

policy favoring imposition of the ongoing cost of care for indigent adults on an unwilling

private third party. By contrast, Pennsylvania plainly has a strong interest in ensuring

that relatives do not leave their disabled family members at private Pennsylvania

facilities in such a way that those facilities are forced to incur substantial

uncompensated expenses on an indefinite basis – an interest which is reflected in 23

Pa.C.S. §4603. Under such a scenario, the exemption in New Jersey’s statutory filial-

support law for parents over 55 years of age cannot justifiably override Pennsylvania’s

8 Parents’ reliance on the Mong decision does not advance their position. Although no
constitutional issue is before this Court, the equal protection analysis set forth in that
matter would, if applied here, suggest that Melmark could not be deprived of the benefit
it would otherwise enjoy under Pennsylvania’s filial support statute solely because a
similar protective benefit is withheld from service providers pursuant to New Jersey law
under the circumstances, i.e., where the parents are over 55 years old.


                                      [J-87-2018] - 19
governing statute – at least for the period from April 1, 2012 to May 15, 2013 – so that

the financial burden for Alex’s care falls upon Melmark.

      In light of the foregoing, we conclude that Pennsylvania has the stronger interest

in applying its law within the framework of this controversy. Accordingly, we will reverse

the judgment of the Superior Court insofar as it directed to the contrary, and remand for

application of Pennsylvania law as to Count III of the complaint.


                                  III. Equitable claims

      Having resolved the choice-of-law issue, we now turn to Melmark’s claims

sounding in quantum meruit and unjust enrichment.9

      Where work has been done or services provided, a “claim for damages in

quantum meruit is fundamentally an equitable claim of unjust enrichment[.]” Meyer,

Darragh, Buckler, Bebenek & Eck, P.L.L.C. v. Law Firm of Malone Middleman, P.C.,

___ Pa. ___, ___, 179 A.3d 1093, 1102 (2018); see also Shafer Elec. & Const. v.

Mantia, 626 Pa. 258, 264, 96 A.3d 989, 993 (2014) (noting quantum meruit is “a claim

for unjust enrichment which implies a contract and requires the defendant to pay the

9 As the matter proceeded in the trial court, the equitable claims became, in effect, the
vehicle by which the court ultimately calculated the damages that would be due to
Melmark if it had a viable basis for recovery. Specifically, the court computed the
damages “in accordance with the rates stated in the joint stipulation[.]” Melmark, No.
13-001572, slip op. at 23. There is no dispute presently before this Court concerning
that amount of damages, and hence, we do not address it.

We also note in passing that equitable relief is generally implicated only where no
adequate remedy is available at law. See Pechner, Dorfman, Wolffe, Rounick & Cabot
v. Dep’t of Ins., 499 Pa. 139, 144, 452 A.2d 230, 232 (1982). On the other hand,
objections to equitable relief on such a basis generally must be made via preliminary
objection, see Pa.R.C.P. 1028(a)(7), (8) – albeit we recognize that for parents to object
preliminarily in this regard would have required them to take inconsistent positions. In
view of the limited nature of the questions presently before this Court, we express no
opinion as to the application of these precepts.


                                    [J-87-2018] - 20
value of the benefit conferred” (internal quotation marks and citation omitted)). The

party seeking recovery under this theory must demonstrate that it conferred benefits on

the defendant, those benefits were appreciated by the defendant, and it would be

inequitable for the defendant not to pay for them. Meyer, Darragh, ___ Pa. at ___, 179

A.3d at 1102 (quoting Shafer, 626 Pa. at 264, 96 A.3d at 993). “In determining if the

doctrine applies, our focus is not on the intention of the parties, but rather on whether

the defendant has been unjustly enriched.” Shafer, 626 Pa. at 264, 96 A.3d at 993

(internal quotation marks and citation omitted).

       As discussed, the trial court determined that, because Parents were not

personally liable for the cost of Alex’s residence and care at Melmark, they obtained no

individual benefit from Melmark’s provision of the same. Thus, in the court’s view,

Parents did not appreciate Melmark’s services in their individual capacities, only in their

capacities as Alex’s guardians.

       While one may certainly question the trial court’s reduction of the “appreciation”

element of a quantum meruit claim to personal liability for costs incurred,10 our

resolution of the choice-of-law issue vitiates the trial court’s basis for concluding that

Parents did not, in their individual capacity, appreciate Melmark’s services. Further, in

weighing the equities, we conclude that it would be inequitable for Parents to retain the

benefits they received from Melmark without paying for them.          Thus, Melmark has

established all three prerequisites for its equitable claims. As such, and in answer to


10 Our review of the record reveals that Parents appreciated Alex’s placement and
receipt of services at Melmark in their individual capacities. As Alex’s parents, they
cared a great deal about his welfare and wanted him to remain at Melmark. By refusing
to take custody of Alex on March 31, 2012, Parents were able, for the next thirteen-and-
one-half months, to visit him there regularly and to use Melmark as a base from which
to provide Alex with additional opportunities (such as art and speech classes and
equestrian therapy) at other locations in Pennsylvania.


                                     [J-87-2018] - 21
the third question accepted for review, we hold that the Superior Court erred in finding

that the trial court properly denied relief on Melmark’s equitable claims.


                                     IV. Conclusion

       For the reasons given, the order of the Superior Court is reversed and the matter

is remanded to the trial court for further proceedings consistent with this opinion.


       Justices Baer, Todd, Donohue, Dougherty, Wecht and Mundy join the opinion.




                                     [J-87-2018] - 22